DISMISSAL FORM FOR CRIMINAL CASES ON ANT'S MOTION/OR WD NOA         








                                                                                                        NO. 12-08-00090-CR
 
IN THE COURT OF APPEALS 
 
TWELFTH COURT OF APPEALS
DISTRICT
 
TYLER,
TEXAS
§                      APPEAL FROM THE 159TH
EX
PARTE:
§                      JUDICIAL DISTRICT COURT OF
CRAIG
HOLMAN
§                      ANGELINA COUNTY, TEXAS
                                                                                                                                                          
 
MEMORANDUM
OPINION
PER
CURIAM
            Appellant has filed a motion to dismiss this appeal.  The motion is signed by Appellant and his
counsel.  No decision having been
delivered by this court, the motion is granted, and the appeal is dismissed in
accordance with Texas Rule of Appellate Procedure 42.2.
            Opinion delivered March 12, 2008.
                Panel consisted of Worthen,
C.J., Griffith, J., and Hoyle, J.
 
 
 
 
 
 
 
 
(DO NOT
PUBLISH)